                       UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF RHODE ISLAND

                                          )
lviOJISOLA AFOLABI, ELEANOR               )
KILLI, DAVID ONASILE,                     )
      Plaintiffs,                         )
                                          )
      v.                                  )         C.A. No. 14·191-JJ!VI-LDA
                                          )
LIFESPAN CORPORATION and                  )
RHODE ISLAND HOSPITAL,                    )
    Defendant.                            )

------------------------~>
                                          )
OLUEMI AKANJI,                            )
    Plaintiff,                            )
                                          )
      v.                                  )
                                                    C.A. No. 14-320-JJM-LDA
                                          )
LIFESPAN CORPORATION and                  )
RHODE ISLAND HOSPITAL,                    )
    Defendant.                            )

------------------------~>
                                       ORDER

      Before the Court are three Motions for Summary Judgment. ECF Nos. 55, 57,

59. The parties have filed extensive oppositions and replies. ECF Nos. 71 and 79; 72

and 77; 70 and 75. The Court heard arguments on the motions.

Ms. Afolabi and Ms. J{j]Ji-14-191

       As to the claims of Mojisola Afolabi and Eleanor Killi, the Court finds that.

those Plaintiffs have set forth enough evidence to prove significant. claims of

prohibited racial and national origin discriminatory and retaliatory conduct., if

believed by a jury, that would prove their entitlement to damages. If the jury accepts
the facts as presented by these two Plaintiffs, then they would prove a case of

discrimination, disparate treatment based on race/national origin, and retaliation

based on protected activity under Title VII, the Fair Employment Practices Act and

the Rhode Island Civil Rights Act (Counts 1, 2, and 3). They also would prove a case

of retaliation based on protected activity under the Rhode Island vVhistle Blowers

Protection Act (Cotmt 5).     Because there are issues of material facts that are in

dispute, the Court DENIES the Motion for Summary Judgment for Plaintiffs Mojisola

Afolabi and Eleanor Killion Counts 1, 2, 3, and 5.1 ECF No. 55.

David Onasile-14-191

      The Court holds under advisement the Motion for Summary Judgment on

Plaintiff David Onasile and will issue a separate ruling shortly. ECF No. 59.

Olukemi Akanji-14-320

      Olukemi Akanji brings similar discrimination and retaliation claims as

Plaintiffs .Ms. Afolabi and Ms. Killi and also brings a claim under the Family and

lVIedical Leave Act ("FIVILA") and its state counterpart the Rhode Island Parental and

Family lVIedical Leave Act ("RIPFMLA"). As to the claims of discrimination and

hostile work environment, Ms. Akanji has shown facts that if believed by a jmy would

support those legal claims.

      But Ms. Akanji has not proven facts that would support her claim for

retaliation or FMLA/RIPFMLA. Ms. Akanji was unable to return to work at the end




      1The Plaintiffs abandoned their claims for negligent training and supervision
under Count 4, and so the Court GRANTS summary judgment as to Count 4.

                                          2
of her leave. And she did not supply the proper documentation to support her leave.

The retaliation claim fails because tho hospital had placed Ms. Akanji on a corrective

action plan weeks before she complained about discrimination.

      The Court DENIES the IVIotion for Summary Judgment as to all claims for

discriminatory firing and hostile work environment in Counts 1, 2, and 3; GRANTS

the motion on all claims for retaliation in Counts 1, 2, and 3; and GRANTS then

motion as to Count 6 (FMLA/RIPFMLA) and Count 4 (negligent training and

~upervision).   ECF No. 57.

                                   CONCLUSION

      1. The Court DENIES in part and GRANTS in part Defendants' Motion for

Summary Judgment (ECF No. 55) on Plaintiffs TVIojisola Afolabi and Eleanor Killi:

The Motion is DENIED as to Counts 1, 2, 3, and 5 and GRANTED as unopposed as

to Count 4.

      2. The Court DENIES in part and GRANTS in part Defendants' J'l'lotion for

Summary Judgment (ECF No. 57) on Plaintiff Olukemi Akanji:            The Motion is

DENIED as to Counts 1, 2,and 3 (discrimination and hostile work environment);

GRANTED as to Counts 1, 2, 3, and 5 (retaliation); and GRANTED as unopposed as

to Count 4.

      3. The Court reserves ruling currently on tho Defendants' Motion for

Summary Judgment as to Plaintiff David Onasile. ECF No. 59




                                         3
John J . McConnell, Jr.
United States District Judge

April 30, 2019




                               4
